department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number date date uil legend foreign_country foreign law foreign government bank foreign language date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below facts you are a nonprofit financial_institution incorporated under foreign_country general corporations law on date you operate under foreign law law which created a fund to promote the social and economic development of foreign_country through business using a cooperative structure you state that you also operate under uniform bylaws adopted by foreign_country you applied for recognition under sec_501 as a sec_501 c state-chartered credit_union on date you submitted documents supporting this application however those documents were in foreign language you provided no translation of those documents when asked to provide translations of these documents you provided a translation of the law but failed to translate any other documents including your articles of incorporation bylaws and financial statements in your initial application you state that you were created by the law to promote the social and economic development of foreign_country through business using a cooperative structure the law controls your operations specifically the law states that you are a non-lucrative corporation incorporated under foreign country's general corporations law your purpose is to be an investment and development vehicle for certain cooperative enterprises your members are cooperative enterprises that contribute to you and foreign government bank nine members compose your board_of directors four of which are from foreign government bank and five of which represent the cooperative enterprises that are your members and cooperative enterprises are entities organized under foreign_country law including cooperative credit and savings unions subsidiaries or affiliates organized or owned by one or more cooperative credit and savings unions insurance cooperatives the foreign government bank and other cooperatives any securities instruments certificates stocks shares or other evidence of investment participation you issue is exempt from foreign_country securities law in addition to providing an investment vehicle for your members the law permits you to assume an active role in the design gestation organization and capitalization of cooperative enterprises to conduct pertinent studies and analyses of those organizations and to invest in projects proposed by third parties consistent with your policies additionally you state that the law defines your loan terms including the loan's purpose security and rate of interest securities that qualify as legal investments and the distribution of dividends on your shares if any you provide no evidence indicating that you are operated under foreign_country credit_union law and do not state whether you conform to the requirements of the federal credit_union act law sec_501 exempts organizations described in sec_501 from federal income_taxation sec_501 c a describes credit unions without capital stock organized and operated for mutual purposes and without profit revrul_69_282 1969_1_cb_155 determined that an organization that did not operated under the state law governing credit unions did not qualify as a credit_union under sec_501 c a the ruling states that state law determines whether organizations are credit unions for purposes of exemption from federal income_taxation under sec_501 c revrul_69_283 1969_1_cb_156 determined that an organization formed by a group of individuals at a united_states military base in a foreign_country that met all but the territorial requirements of the federal credit_union act would be regarded as a credit_union under sec_501 c a the organization formed to accumulate savings and provide a source of credit at reasonable rates the organization restricted membership to united_states military personnel and civilians employed at the installation and provided services only to its members its purposes and method of operation conformed to the provisions of the act however the act applies only to the several states the district of columbia the several territories and possessions of the united_states the panama canal zone and the commonwealth of puerto rico the territorial requirement the organization was not located in one of these countries the ruling states that if an organization is not governed by the law of any of the states its status as a credit_union cannot be determined under state law nonetheless if the organization meets all but the territorial requirements of the act it will be regarded as a credit_union for purposes of exemption under sec_501 c a accordingly the organization qualified for recognition under sec_501 c a because it met all but the territorial requirements of the act revrul_72_37 1972_1_cb_152 clarifies that to qualify as a credit_union the organization must operate without profit and for the mutual benefit of its members as required by the federal statute in addition to being chartered under a state credit_union law as specified in rev_rul section dollar_figure of revproc_2013_4 2013_1_cb_126 updated annually provides that all requests for letter rulings and determinations must be submitted in english additionally all documents submitted in support of such requests must be in english or accompanied by an english translation in la caisse popu425_fsupp_512 d n h aff'd 563_f2d_505 st cir the united_states district_court for the district of new hampshire determined that st mary's operated for mutual purposes because b oth borrowers and savers alike are required to be members of the institution and participate in the earnings_of the institution by receiving dividends declared on capital shares rationale you do not qualify for recognition as a state-chartered credit_union under sec_501 c a first you failed to show that you are organized and operated without capital stock without profit and for mutual purposes because you failed to provide english translations of your supporting documents including your articles of incorporation bylaws and financial statements revrul_72_37 revproc_2013_1 nonetheless assuming that the law is a valid substitute for a translation of your articles of incorporation the law allows you to operate for purposes other than mutual purposes see revrul_72_37 a credit_union is operated for mutual purposes if b oth borrowers and savers alike are required to be members of the institution and participate in the earnings_of the institution by receiving dividends declared on capital shares la caisse popu425_fsupp_512 d n h aff'd 563_f2d_505 1st cir however the law allows you to assume an active role in the design gestation organization and capitalization of cooperative enterprises to conduct pertinent studies and analyses of these organizations and to invest in projects proposed by third parties consistent with your policies these purposes are broader than the mutual purposes described in sec_501 c accordingly you are operated for purposes other than mutual purposes within the meaning of sec_501 c a additionally you failed to show that you operate under a state law governing credit unions a credit_union recognized under sec_501 c a must operate under the state law governing credit unions revrul_69_282 you are organized and operated in foreign_country which is not a state accordingly you cannot be organized under a state law governing credit unions nonetheless you may still be recognized under sec_501 c a if you meet all but the territorial requirements of the federal credit_union act act revrul_69_283 however you failed to provide information showing that you meet the requirements of the act therefore you are not a state-chartered credit_union within the meaning of sec_501 c a conclusion you fail to meet the requirements of sec_501 and do not qualify for recognition under that section you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power ofattorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
